Citation Nr: 1021582	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-00 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The appellant and her son





ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The deceased Veteran had honorable active service in the 
United States Navy from September 1968 to February 1970.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In January 2006, the appellant and her son presented hearing 
testimony before the undersigned Veterans Law Judge at the 
Atlanta RO.  The transcript of the hearing is associated with 
the claims file, and has been reviewed.  In May 2006, the 
Board remanded the case to the Appeals Management Center 
(AMC) for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in December 1987 of a drug and alcohol 
overdose.

2.  A preponderance of the evidence is against the finding 
that the Veteran's death resulted from by VA treatment and 
was proximately caused by VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care, or by an 
event not reasonably foreseeable.

CONCLUSION OF LAW

The appellant is not entitled to DIC benefits under to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice and, as discussed herein, the Board has identified 
none. 

In addition, the Court has held that, in the context of a 
claim for dependency and indemnity compensation seeking 
service connection for cause of death, notice under 38 
U.S.C.A. § 5103(a) must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  There is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section-5103(a)-compliant notice.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

To the extent that Hupp is applicable herein, the Board notes 
that the RO advised the appellant of what the evidence must 
show to establish entitlement to DIC under 38 U.S.C.A. § 1151 
in a notice letter sent in May 2001, which was prior to the 
initial denial of the claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the appellant's behalf in support of her claim.  
The RO further described what evidence that the appellant 
should provide in support of her claim.  Moreover, the RO 
explained to the appellant that VA may be able to pay her 
from the date her claim was received if the requested 
information or evidence was received within one year from the 
date of the letter and VA determined that she was entitled to 
VA benefits, which addressed the element of effective date as 
required by Dingess.  Thus, notice requirements have been 
fully satisfied by virtue of the May 2001 notice letter. 

Although the appellant seeks DIC under 38 U.S.C.A. § 1151, 
and compensation under 38 U.S.C.A. § 1151 is awarded in the 
same manner as if the additional disability were service 
connected, a claim for benefits under section 1151 is not 
based upon service connection.  Thus, this claim must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment, unrelated to the Veteran's military service.  See 
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The appellant has also been provided with a copy of the above 
rating decision, the November 2002 SOC, and the September 
2009 SSOC, which cumulatively included a discussion of the 
facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered in the decision.  In view of the 
foregoing, the Board concludes that VA's duty to notify has 
been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

In regard to VA's statutory duty to assist, the Board notes 
that treatment records adequately identified as relevant to 
the claim have been obtained to the extent possible, or have 
otherwise been submitted by the appellant and are associated 
with the claims folder.  All negative replies are included in 
the record.  The record further includes written statements 
from the appellant as well as the January 2006 Travel Board 
hearing transcript.  

The Board also notes that the RO obtained a VA medical 
opinion in connection with the claim in February 2001, from 
Dr. B.A.N.  However, that opinion primarily focused on the 
separate issue of whether the Veteran suffered from 
posttraumatic stress disorder (PTSD) due to his period of 
active service, which ultimately led to his suicide, and did 
not adequately address the contentions raised by the 
appellant regarding her claim for DIC under 38 U.S.C.A. 
§ 1151.  Specifically, the examiner provided an opinion 
regarding the appropriateness of the dosage of Elavil 
(amitriptyline) prescribed for treatment of the Veteran's 
psychiatric disability prior to his death.  However, the 
examiner did not comment on whether another VA doctor had 
been negligent in renewing the Veteran's prescription for 
Elavil in October 1987, without having met with him since 
July 1987, and knowing that he had recently attempted suicide 
in June 1987.  Consequently, the opinion was found to be 
inadequate.  

Due to the inadequacy of the February 2001 VA medical 
opinion, the Board later requested and obtained a medical 
expert opinion from a psychiatrist with the Veterans Health 
Administration (i.e., a VHA opinion).  For reasons that will 
be explained below, the Board finds the recent VHA opinion to 
be adequate.  

Although the Veteran's representative requested that an 
independent medical opinion be obtained in connection with 
the claim in the March 2010 Informal Hearing Presentation, no 
unaddressed medical complexity or controversy remains 
unresolved in the current appeal so as to warrant obtaining 
additional medical expert opinion.  See 38 C.F.R. § 20.901.  
The Board finds that the medical evidence currently of record 
is sufficient to render a decision at this time.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim adjudicated herein.  The Board will 
proceed with appellate review.  


II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although we have an obligation to provide 
reasons or bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
in the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In the present case, the appellant, who is the Veteran's 
widow, contends that the Veteran's treating VA psychiatrist, 
Dr. M.H., was negligent in treating the Veteran (or failing 
to treat him properly) for his psychiatric disability.  The 
appellant asserts that Dr. M.H. improperly prescribed and 
mailed a prescription for Elavil to the Veteran in October 
1987 when he had not been seen in her office since July 1987 
and she was aware that he had been hospitalized for 
attempting to commit suicide by taking an overdose of Elavil 
in June 1987.  The appellant also believes that the dosage of 
Elavil prescribed to the Veteran was too high. 

To establish a claim for compensation under 38 U.S.C.A. § 
1151, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a nexus between the asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460, 464 (1999).

Although the issue of service connection for the cause of the 
Veteran's death is not before the Board (that issue was 
denied in a rating decision by the RO in Philadelphia, 
Pennsylvania, in April 1994), the law pertaining to such 
cases will be briefly summarized, since the law governing 
compensation under section 1151 is similar to the law 
governing compensation for service-connected disability or 
death. 

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310.  Death is deemed to have been caused by a 
service-connected disability when the evidence establishes 
that a service-connected disability was either the principal 
or contributory cause of death. 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  The service-connected 
disability will be considered a contributory cause of death 
when it contributed substantially or materially, combined 
with another disability to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

In analyzing claims under section 1151, it is first important 
to note that the law underwent significant amendment, 
effective for claims filed on or after October 1, 1997.  
Because the appellant filed her DIC claim under the 
provisions of section 1151 claim in 2005, the post-October 1, 
1997, version of the law and regulation will be applied.  38 
C.F.R. § 3.361 (2009); VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or 
surgical treatment results in additional disability or death 
that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, DIC may be 
awarded in the same manner as if the additional disability or 
death were service connected.  See 38 C.F.R. §§ 3.361.

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151; 38 C.F.R. §§  3.361.

In determining whether a veteran sustained additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care or treatment and that the 
veteran has an additional disability, or died, does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

Death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  In addition, the 
proximate cause of death is the action or event that directly 
caused the death, as distinguished from a remote contributing 
cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's death; and (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (2) VA furnished the hospital care or medical or 
surgical treatment without the veteran's informed consent.  
Determinations as to whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  As specified 
in 38 C.F.R. § 3.361(d)(2), in determining whether an event 
was reasonably foreseeable, VA will consider whether the risk 
of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32. 

In the present case, the Veteran's death certificate 
discloses that he died on December [redacted], 1987.  He was found 
dead in the dunes on a beach in New Jersey.  The toxicology 
report dated February 11, 1988, is of record and reveals that 
the Veteran had an ethyl alcohol level of 0.147%, an 
amitriptyline level of 2.57 milligrams (mg) per liter (mg/L), 
and a nortriptyline level of 0.68 mg/L in his blood.  The 
brain ethyl alcohol level was 0.143% and urine amitriptyline 
and nortriptyline levels were 3.00 mg/L and 2.39 mg/L, 
respectively.  The stomach contents included 87 mg of 
amitriptyline and 0.6 mg of nortriptyline.  There is also an 
autopsy report of record dated December [redacted], 1987, which 
details the condition of the Veteran's body on the day 
following his death.

As discussed below, the appellant has informed VA that, 
during the final two months of the Veteran's life, he was 
seen by a non-VA psychiatrist in New Jersey.  Unfortunately, 
multiple attempts to obtain treatment records for the time 
period immediately prior to the Veteran's death, to include 
records of that physician, have been unsuccessful.  
Nonetheless, available VA treatment records show that he had 
been prescribed and was taking Elavil for psychiatric 
symptoms earlier in 1987.  His dosage was increased from 
75 milligrams to 100 mg by Dr. M.H. in April 1987.    

Treatment records from the Delaware County Memorial Hospital 
show that the Veteran was brought to the emergency room in an 
unconscious state on June 20, 1987.  The appellant reported 
at that time that the Veteran had taken approximately thirty 
100 mg Elavil tablets and consumed unknown quantities of 
alcohol after losing his job and receiving an eviction notice 
earlier that day.  It was also noted that this was the 
Veteran's third suicide attempt.  Laboratory results were 
positive for alcohol, and confirmed the presence of 
tricyclics.  The Veteran was discharged from the hospital on 
June 27, 1987, with final diagnoses of drug overdose and 
right upper lobe atelectasis.  
        
Shortly after his hospitalization, the Veteran presented for 
psychiatric treatment through VA.  On July 2, 1987, Dr. M.H. 
wrote in the records that the Veteran had called her the 
previous week from his mother's home in New Jersey and told 
her that he had been hospitalized and in the intensive care 
unit following an overdose.  Dr. M.H. noted that she had 
advised the Veteran to make an appointment with her at that 
time; when he did not appear for his scheduled appointment, 
she cancelled his mail-out prescription for Elavil.  He came 
in the next day and explained that his overdose had been 
precipitated by marital problems.  He told her that he had 
gone out and bought thirty "reds", which she noted as 
possibly Seconal, and took them after having several drinks.  
The Veteran further informed Dr. M.H. that he had been out of 
Elavil at the time of his suicide attempt because he had not 
yet received his prescription by mail, and was now somewhat 
angry at himself for what he had done.  He told her he had a 
job interview on July 6th and was excited about the 
possibilities.  Dr. M.H. continued his Elavil prescription 
for 100 mg.  
        
Approximately three months later, on October 20, 1987, Dr. 
M.H. noted that the Veteran had called the prior week 
regarding a prescription refill.  He had reported that he was 
doing well and working, but was unable to come in at that 
time.  Dr. M.H. renewed the Veteran's prescription for thirty 
100 mg tablets of Elavil, times three, and noted that he 
should be encouraged to return.  On December [redacted], 1987, Dr. 
M.H. was contacted and informed that the Veteran had been 
found dead on the beach in New Jersey the day before.  

The record also contains a form authorizing VA to request 
private medical records, VA Form 21-4142, signed by the 
appellant on September 25, 2001, indicating that in November 
and December 1987, just prior to his death, the Veteran had 
been treated by Dr. P.S., a doctor with a private counseling 
service in southern New Jersey.  The appellant's January 2006 
Travel Board hearing testimony indicates that Dr. P.S. had 
told her he had seen the Veteran prior to his death and the 
Veteran had told him that he was getting ready to commit 
suicide.  The appellant further stated that Dr. P.S. told her 
he had called the Veteran's VA psychiatrist, but it was 
apparently too late to prevent the Veteran's death.  The 
appellant contends that Dr. M.H. mailed additional Elavil 
tablets to the Veteran in New Jersey, which he consumed when 
he committed suicide.  There is no documentation of such a 
mailing from the VA Medical Center (VAMC).

The appellant indicated that she had subsequently called the 
aforementioned private counseling service and was told that 
Dr. P.S. had left, and that any treatment records older than 
five years (which by then had elapsed) would have been 
destroyed.  The RO's subsequent inquiry also elicited a 
response from that source indicating that they had no records 
of the Veteran's treatment, and informing the appellant that 
when a patient has not seen by that facility for five years 
or more their records are destroyed.  As recently as July 
2009, the AMC sent another request for information to 
Dr. P.S., at an address in New Jersey provided on a VA Form 
21-4142 signed by the appellant in May 2009, and received no 
reply.  In a written statement provided to the AMC in October 
2009, the appellant advised, in pertinent part, that Dr. P.S. 
had been an elderly man at the time of the Veteran's death, 
and that the facility where he had practiced "has none of 
his records, nor do they know where he is if in fact he is 
alive." 

The appellant further contended in her October 2009 statement 
that her husband was never the same after he came home from 
serving in Vietnam.  She said VA treated him but failed to 
treat the root cause of his mental illness, and eventually in 
1987 he took his own life.  She took issue with the AMC's 
statement, in the September 2009 Supplemental Statement of 
the Case, that no VAMC records of medications sent to the 
Veteran could be found at the facility or in archives.  In 
that regard, she asserted that Dr. M.H. must not have 
properly reported her providing prescriptions to the Veteran, 
because, at the Travel Board hearing before the undersigned, 
the appellant had submitted into evidence a prescription 
bottle of Elavil which had been mailed from the Wilmington 
VAMC to the Veteran, but had been intercepted and kept by the 
appellant.  That medication container is of record in the 
claims file.  The label indicates it contains 30 tablets of 
amitriptyline, each 100 mg, to be taken at bedtime, and shows 
"(3 of 4)", which presumably means it was the third refill 
of a maximum of four.  The container appears to be full, it 
bears the name of Dr. M.H. on the label, and it is dated 
October 21, 1987. 

In evaluating the appellant's claim, the Board will first 
consider whether the evidentiary record shows that the 
Veteran's death was caused by VA medical treatment.  See 
38 U.S.C.A. § 1151(a)(1).  


As noted above, the Board requested a VHA medical expert 
opinion from a psychiatrist (Dr. J.L.) in connection with the 
claim.  In his opinion, Dr. J.L. provided a thorough summary 
of the relevant evidence and said he found it persuasive to 
support a conclusion, based on the information available, 
that the Elavil prescribed by VA was a proper treatment for 
the Veteran.  He explained that the evidentiary record 
indicates that the Veteran fared better on that medication, 
and had tolerated it without significant side effects for a 
period of years.  Dr. J.L. also noted that it is unknown 
whether the Veteran was taking the Elavil regularly prior to 
his suicide, given that his wife reported that she had 
intercepted the October 21 prescription ordered by Dr. M.H. 
before it reached him.  However, Dr. J.L. opined that it was 
entirely possible that the Veteran was not taking his 
prescribed medication regularly during the weeks prior to his 
suicide, even though he had a lethal quantity on hand at the 
time of his suicide, from an unknown source.  

Dr. J.L. further noted that it would have been preferable, in 
retrospect, for the Veteran to have been seen by Dr. M.H. 
prior to her renewing his prescription in October 1987.  
However, he believed that their telephone conversation at 
that time represented a good faith effort on the part of both 
parties to stay in touch, and that there was no reason for 
Dr. M.H. to have disbelieved the Veteran's assertion that he 
was "doing well," or to refrain from renewing his 
prescription.  As to standard medical practice in such a 
situation, Dr. J.L. added that medications are not generally 
withheld from patients simply because they are unable to come 
to an appointment.  He commented that Dr. M.H.'s decision was 
consistent with good care, because the Veteran's history was 
one of improved mental status with the treatment provided.  
He added that, because it is possible that the last mental 
health clinician to have evaluated the Veteran prior to his 
death was Dr. P.S., it would have been that physician's duty 
to hospitalize the Veteran if there were an imminent danger 
perceived.  Dr. J.L. then concluded by expressing the opinion 
that it is unlikely that there was any causal relationship 
between the Veteran's death and any fault on the part of VA. 

The Board notes that Dr. J.L. identified himself as a board 
certified psychiatrist with 22 years of practice experience 
in private, military, and VA settings, and cited relevant 
evidence contained in the claims folder in support of his 
conclusion.  He also provided additional information 
regarding standard and acceptable practices involving the 
care and treatment of psychiatric disabilities in rendering 
his opinion.  Furthermore, there is no competent medical 
opinion to the contrary of record.  For these reasons, the 
Board finds the medical opinion of Dr. J.L. to be of great 
probative value in resolving the medical question of whether 
there is a relationship between the treatment provided and/or 
not provided by VA, and the cause of the Veteran's death.  

The Board recognizes that Dr. J.L. also provided an opinion 
regarding the reasonable foreseeability of the proximate 
cause of the Veteran's death.  However, in light of his 
earlier conclusion that a causal relationship between the 
Veteran's death and any fault on the part of VA is unlikely, 
the Board finds no need to discuss that portion of his 
opinion.  See id. 

Although the appellant has repeatedly asserted that the 
Veteran's death was due to negligent treatment by VA, the 
Board affords the opinion provided by Dr. J.L. more probative 
value because he, unlike the appellant, has specialized 
expertise in the subject matter of the diagnosis and 
treatment of mental disorders, and is able to render a 
competent opinion with respect to the medical question of 
whether the Veteran's death was caused by VA treatment.  The 
appellant, as a layperson without relevant medical 
qualifications, is not competent to render such an opinion.  

It is clear that the Veteran never received the container of 
Elavil mailed by Dr. M.H. in October 1987, because the 
appellant kept it herself and brought it to her hearing.  The 
thrust of the appellant's contentions is that Dr. M.H. must 
have mailed another container of the medication to the 
Veteran at some time afterward, but prior to his death.  As 
noted above, there is no record of such a mailing.  In any 
event, the fact that the Veteran was being seen in New Jersey 
by Dr. P.S. after the last time the Veteran saw the VA doctor 
would serve to break any causal chain which might 
theoretically have existed between Dr. M.H.'s caregiving and 
the Veteran's suicide.  Moreover, the testimony of record 
indicates that Dr. P.S. told the appellant that, when he saw 
Veteran, he was then threatening suicide.  Then, when Dr. 
P.S. contacted Dr. M.H. to alert her, it was too late.

The Board expresses its great sympathy for the appellant's 
loss of her husband, particularly under the circumstances of 
this case.  Her testimony before the undersigned, and that of 
her son, was sincere and forthright.  However, in summary, we 
conclude that the competent and probative evidence of record 
is against our finding that the Veteran's death was in any 
way related to VA treatment.  Because the Board has concluded 
that the preponderance of the evidence is against the claim, 
entitlement to DIC under 38 U.S.C.A. § 1151 is not warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


